DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 03 January 2020 have been entered. 


Election/Restriction:
1c.	Applicants’ election without traverse of Group I, (claims 1-3, 5-7, 33, 38, 40-41, 43-46, 52, 61), in the reply filed on 20 January 2022 is acknowledged.  

1d.	Claims 1-3, 5-7, 33, 38, 40-41, 43-46, 52, 61-62 are filed, of which claims 1-3, 5-7, 33, 38, 40-41, 43-46, 52, 61 are drawn to the elected invention. Claim 62 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 January 2022.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement:

2.	The information disclosure statements, (IDS) filed on 01/03/2020; 01/24/2020; 01/20/2022 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  They have been placed in the application file and the information referred to therein has been considered as to the merits and is hereby attached to the instant communication.

Drawings:
3.	The drawings are objected to because:
The instant drawings do not comply with 37 C.F.R. § 1.84(U)(1), which states that partial views of a drawing which are intended to form one complete view, whether contained on one or several sheets, must be identified by the same number followed by a capital letter.  Figures 4, 5, 7, 9, 10 and 11 of the instant application, for example, are presented on separate panels. The panels of drawings should be labeled as ''Figures 4A-4D”, etc.  Applicant is reminded that once the drawings are changed to meet the separate numbering requirement of 37 C.F.R. 1 1.84(U)(1), Applicant is required to file an amendment to change the Brief Description of the Drawings and the rest of the specification accordingly.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 U.S.C. § 112 [b]:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
4a.	Regarding claim 2, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention, particularly as the invention is directed to an antibody and not a method.  See MPEP § 2173.05(d). 
4b.	Claim 6, line 2, recites “substantially lacks binding”. However, the phrase “substantially lacks binding” is a relative phrase which renders the claim indefinite. The phrase “substantially lacks binding” is subjective and is not specifically defined by the specification and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, does “substantially lacks binding”, mean that the antibody binds 10%, 50%, 90% to human CD16, CD32a, CD32b and/or CD64? Clarification is required. 

Double Patenting Rejections, Nonstatutory:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

5a.	Claims 1-3, 5-7, 33, 38, 40-41, 43-46, 52, 61 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1, 6, 7, 20-22, 47 of co-pending Application No. 16/370,789, (same inventors).
Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claims encompass an antibody that binds sCD39, wherein the antibody comprises the HCDR1-3 and LCDR1-3, sequences set forth in SEQ ID NOs: 8-13, respectively. Meanwhile, claim 1 of the ‘789 application encompasses a method of treatment by administering an antibody that binds sCD39, wherein the antibody comprises the HCDR1-3 and LCDR1-3, sequences set forth in SEQ ID NOs: 5-10, respectively. However, SEQ ID NOs: 8-13 recited in the instant claims are identical to SEQ ID NOs: 5-10 of ‘789. Thus, claim 1 of ‘789 is drawn to a method of treatment by administering the antibody recited instant claim 1. 
Applicant is reminded that the U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). (see also MPEP § 804.01). The instant application is not a divisional application of application 16/370,789 and thus, prohibition against nonstatutory double patenting under 35 U.S.C. 121 does not apply.



5b.	Claims 1-3, 5-7, 33, 38, 40, 41, 43-46, 52, 61, and 62, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-12, 17-19, 21-24, 28, 34, 39-41 of copending Application No. 16/370,726 .
Although the conflicting claims are not identical, they are not patentably distinct from each other.  The instant claims encompass an antibody that binds sCD39, wherein the antibody comprises the HCDR1-3 and LCDR1-3, sequences set forth in SEQ ID NOs: 8-13, respectively (and methods of administering such antibody). Meanwhile, claims 23-24 of ‘726 encompass a kit comprising the same antibody recited in the instant claims and an agent that neutralizes the 5’-ectonucleotide activity of human CD73; and claims 1, 8-12, 17-19, 21-24, 28, 34, 39-41 of the ‘726 application encompass a method of treatment by administering said antibody in combination with an agent that neutralizes the 5’-ectonucleotide activity of human CD73, (anti-CD73). Claims 7, 38, and 40 of the instant application and claim 34 of the ‘726 application recite that the antibody comprises a modified Fc domain.
Therefore, the claims of the ‘726 application anticipate the claims of the instant application.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement:

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6a.	Claims 1-3, 5-7, 33, 38, 40-41, 43-46, 52, 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being 1-3 comprising the amino acid sequences set forth in SEQ ID NOs: 9-11; 17-19; 24-26 or 32-34 and the LCDR1-3, comprising the amino acid sequences set forth in SEQ ID NOs: 11-13; 16-19; 27-29; or 35-37 (and nucleic acids encoding such), does not provide enablement for antibody that comprises a HCDR1-3  and a LCDR1-3 comprising an amino acid sequence as recited in claim 1 or antibody that is capable of binding and inhibiting the ATPase activity of a soluble extracellular domain human CD39 (NTPDase l) protein, wherein the antibody has reduced binding to a mutant CD39 polypeptide comprising the mutations R138A, M139A and E142K with reference to SEQ ID NO: 1 (see claim 33, for example). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The instant claim 1 is drawn to an antibody that comprises a HCDR1, a HCDR2, a HCDR3 and a LCDR1, a LCDR2, and a LCDR3 comprising the recited sequences. The recitations of “a HCDR comprising an amino acid sequence” and “a LCDR comprising an amino acid sequence” in claim 1 encompass HCDR and LCDR sequence variants. Claim 33 encompasses an antibody that is capable of binding to sCD39, wherein the antibody has reduced binding to mutant of sCD39, having mutations at R138A, M139A and E142k of SEQ ID NO:1, and claim 43 encompasses a nucleic acid that encodes either a heavy chain or a light chain. The specification contemplates variants of CDR sequences that have at least 70% to 95% identity, (see page 9, line 31 to page 10 line 6). 
an amino acid sequence” or “a LCDR comprising an amino acid sequence” results in an unpredictable and therefore unreliable correspondence between the recited antibody and the variants that might retain the desired activity, and therefore lacks support regarding enablement. The specification provides an antibody that comprises specific VH and VL domain sequences and all six CDR sequences, and contemplates that changes can be introduced as long as those changes do not adversely affect the binding properties of the antibody, (see pages 9-10). 
Claim 33 requires that the claimed antibody is capable of binding and inhibiting the ATPase activity of a soluble extracellular domain human CD39 (NTPDasel) protein, wherein the antibody has reduced binding to a mutant CD39 polypeptide comprising the mutations R138A, M139A and E142K with reference to SEQ ID NO: 1. This is simply a functional limitation.  While the claim recites a specific structure for the target, it does not recite any structure – not even a class of structures – for the claimed antibody. The claim does not recite structure of the encompassed antibodies such as CDR sequences, or reference to a deposited monoclonal antibody. Because of this lack of guidance, the extended experimentation that would be required to determine which of the infinite number of antibodies has the activity of binding and inhibiting the ATPase 
 Furthermore, it is not well established in the art that all variable domains are amenable to modifications much less even conservative.  The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case, the state of the art teaches that conservative substitutions would in fact change the binding ability of antibodies if not substantially reduce the affinity. Brummell et al. (Biochemistry 32:1180-1187 (1993)) found that mutagenesis of the four HCDR3 contact residues for the carbohydrate antibody (Salmonella B O-polysaccharide) in no instance improved affinity but 60% of the mutants resulted in a 10-fold drop in binding constant (affinity electrophoresis value of 0.85), while still other mutants were lower (Table 1 and p. 1183, Col. 2, 2 to p. 1184, Col. 1, 1). Brummell demonstrates that no substitution retained antigen binding affinity similar to the wild type antibody despite targeted, conservative substitutions in known contact sites. Kobayashi et al. (Protein Engineering 12:879-844 (1999)) disclose that a 
The level of skill required to generate the antibodies is that of a molecular immunologist, and the artisan of ordinary skill in the art would have been required to characterize any single parent antibody, identify candidate amino acid residues for substitution in the CDR domains, perform the mutagenesis on the CDR domains, produce and express the modified antibodies, measure binding characteristics (e.g., binding specificity, equilibrium dissociation constant (KD), dissociation and association rates (K off and K on respectively), and binding affinity and/or avidity compared with the parent antibody), and then finally perform bioassays to identify any one or more of the characteristics of an antibody. The technology to perform these experiments was available at the time of application filing, but the amount of experimentation required to generate even a single CDR-modified antibody meeting all of the claim limitations would not have been routine much less could one of ordinary skill in the art predict that anyone or combination of all the CDR amino acid variations encompassed by the claims would   With respect to claim 33, one skilled in the art would not be able to predict which of the infinite number of the encompassed antibodies would be capable of binding to sCD39, and would have reduced binding to mutant of sCD39, having mutations at R138A, M139A and E142k of SEQ ID NO:1.
Accordingly, what is known in the art provides evidence as to the question of predictability. In the antibody field, it is well-known that altering amino acid sequences in CDRs yields unpredictable results. As stated above, single changes in CDR amino acid sequences may greatly enhance epitope-antibody interactions or lead to a total loss of antigen recognition. Accordingly, the level of predictability for the claimed invention is deemed low. 
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). Due to the high level of unpredictability in the art, the skilled artisan would need significant guidance of which of the recited antibodies that comprise a HCDR comprising an amino acid sequence or a LCDR comprising an amino acid sequence (and hence, HCDR and LCDR variants) as recited in claim 1, would be functional.  Similarly, the skilled artisan would need significant guidance as to the structure of antibodies that have reduced binding to mutant of sCD39, having mutations at R138A, M139A and E142k of SEQ ID NO:1.
As discussed above, applicant has disclosed antibodies that comprise specific heavy and light chain sequences, wherein said antibodies comprise all six CDR sequences.  For a claimed genus, representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art (in view of level of skill, state of the art and the information in the specification) would expect the claimed genus could be used in that manner without undue experimentation. Proof of enablement will be required for other members of the claimed genus only 
Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the antibodies in the claims in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  
Accordingly, the specification is only enabling for an isolated antibody having the HCDR1-3 comprising the amino acid sequences set forth in SEQ ID NOs: 9-11; 17-19; 24-26 or 32-34 and the LCDR1-3, comprising the amino acid sequences set forth in SEQ ID NOs: 11-13; 16-19; 27-29; or 35-37.


Claim Rejections - 35 USC § 112(a) – Written Description:
6b.	Claims 1-3, 5-7, 33, 38, 40-41, 43-46, 52, 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claim 1 is drawn to an antibody that comprises a HCDR1, a HCDR2, a HCDR3 and a LCDR1, a LCDR2, and a LCDR3 comprising the recited sequences. The recitations of “a HCDR comprising an amino acid sequence” and “a LCDR an amino acid sequence” in claim 1 encompass HCDR and LCDR sequence variants. Claim 33 encompasses an antibody that is capable of binding to sCD39, wherein the antibody has reduced binding to mutant of sCD39, having mutations at R138A, M139A and E142k of SEQ ID NO:1, and claim 43 encompasses a nucleic acid that encodes either a heavy chain or a light chain. The specification contemplates variants of CDR sequences that have at least 70% to 95% identity, (see page 9, line 31 to page 10 line 6). 
The specification discloses an antibody that binds to soluble human CD39 polypeptide, comprising the heavy/light chain variable domain of SEQ ID NO: 6/7; 14/15; 22/23 or 30/31, said antibody is designated as I-394; I-395; I-396 or I-399, respectively, wherein said antibody comprises all of the six CDR sequences recited in instant claim 1 for each antibody.  However, there is no disclosure of an antibody that has HCDR and LCDR sequence variants. Therefore, the recitation of “a HCDR comprising an amino acid sequence” or “a LCDR comprising an amino acid sequence” results in an unpredictable and therefore unreliable correspondence between the recited antibody and the variants that might retain the desired activity, and therefore lacks support regarding written description. The specification provides an antibody that comprises specific VH and VL domain sequences and all six CDR sequences, and contemplates that changes can be introduced as long as those changes do not adversely affect the binding properties of the antibody, (see pages 9-10). 
Claims 1 and 43 encompass an antibody that comprises a HCDR comprising an amino acid sequence or a LCDR comprising an amino acid sequence (and hence, HCDR and LCDR variants). Claim 33 requires that the claimed antibody is capable of target, it does not recite any structure – not even a class of structures – for the claimed antibody. The claim does not recite structure of the encompassed antibodies such as CDR sequences, or reference to a deposited monoclonal antibody.  
Therefore, the claims encompass a genus of antibodies and variants thereof that bind to sCD39.  
The specification discloses an antibody that binds to soluble human CD39 polypeptide, comprising the heavy/light chain variable domain of SEQ ID NO: 6/7; 14/15; 22/23 or 30/31, said antibody is designated as I-394; I-395; I-396 or I-399, respectively, wherein said antibody comprises all of the six CDR sequences recited in instant claim 1 for each antibody.  However, the specification does not teach an antibody that comprises “a HCDR comprising an amino acid sequence or “a LCDR comprising an amino acid sequence”.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factors in claims 1, 33, 43 are (i) a structural requirement of an antibody and (ii) a functional requirement of recognizing sCD39 or an amino acid sequence” or “a LCDR comprising an amino acid sequence” and nucleic acid encoding such.     Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).  A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358).  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, the court ruled that that the generic antibody claims at issue were invalid for lack of written description, despite the disclosure of the structures of more than one species of antibody encompassed in the genus.  The fact pattern is similar to the antibody recited in claim 33 in the instant case, since in this case the specification provides the description of the structure of only antibodies that comprise specific heavy and light chain sequences. The specification also fails to teach a genus antibodies that comprise “a HCDR comprising an amino acid sequence” or “a LCDR comprising an amino acid sequence” or a genus of antibodies that are capable of binding to sCD39, wherein the antibodies have reduced binding to mutant of sCD39, having mutations at R138A, M139A and E142k of SEQ ID NO:1. 
1-3 comprising the amino acid sequences set forth in SEQ ID NOs: 9-11; 17-19; 24-26 or 32-34 and the LCDR1-3, comprising the amino acid sequences set forth in SEQ ID NOs: 11-13; 16-19; 27-29; or 35-37, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
	 
	

Conclusion:
7.	No claim is allowed. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Zitvogel et al, (PG-Pub 2013/0156790, published on 20 June 2013) teaches a method of treating cancer comprising administering an anti-CD73 antibody in combination with an anti-CD39 antibody, (0042, 0051, 0052, 354).


Advisory Information:

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        03 March 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647